FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 14, 2022

                                      No. 04-21-00554-CV

                       COMPLEX REHAB TECHNOLOGIES, LLC,
                                   Appellant

                                                v.

                                       Tomas MOLINA,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI23933
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

       Appellant has filed its first motion requesting an extension of time to file its brief. The
motion is GRANTED. Appellant’s brief is due on or before February 11, 2022.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court